DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of the substitute specification dated 11/19/2021. The substitute specification has been accepted.

Withdrawn of Restriction Requirement
Claims 1 and 19-20 allowable. The restriction requirement, as set forth in the Office action mailed on 03/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 19-20 directed to the non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 19-20 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1, 19 and 20.
A search of the prior art did not show the claimed invention. 
The closest prior art as exemplified by OH (US 2016/0126472) teaches an organic light emitting diode 100 including an anode 120 and a cathode 110 facing each other and an organic layer 105 interposed between the anode 120 and cathode 110 (paragraph 118). The organic layer 105 may include an emission layer 130 including the above composition (paragraph 121). The composition according to one embodiment includes at least two kinds of host compounds and a dopant, and the host compounds include a first host compound having bipolar characteristics having relatively stronger electron characteristics and a second host compound having bipolar characteristics having relatively stronger hole characteristics (paragraph 41). The first host can be represented A-33 (page 12): 

    PNG
    media_image1.png
    316
    424
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    484
    378
    media_image2.png
    Greyscale

The office notes the B-43 is identical to applicants’ elected species H-H17; A-33 is identical to applicants’ elected species H-E43. OH teaches one specific OLED wherein tris(4-methyl-2,5-diphenylpyridine)iridium (III) as dopant (paragraph 228).
	OH teaches that the dopant can be an organic metal compound including Ir, Pt, Os, Ti, Zr, Hf, Eu, Tb, Tm, Fe, Co, Ni, Ru, Rh, Pd, or a combination thereof (paragraph 109).
	Applicant has presented data showing the combination of a host and dopant meeting the HOMO and PLQY criteria of independent claims 1, 19-20 show superior life span.



    PNG
    media_image3.png
    245
    384
    media_image3.png
    Greyscale

	The office notes that Complex 1-1 is identical to applicants’ elected species as 1-8. 
	While the prior art teaches Complex 1-8, Lee fails to offer guidance or suggest the HOMO/PLQY criteria which would render obvious modifying Oh with Complex 1-8 of Lee with the expectation of achieving superior OLED life times.  
Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786